BRICKELL, C. J.
All the occurrences of the evening, from the time Doles and Armor first came to the house of Miles, until the killing of the deceased, including their several declarations, were but parts of a continuous transaction, and there was no error in permitting the State to prove them.
2. Whether, immediately before, and at the time of the homicide, the intoxication of the appellant was so great as to render him incapable of forming a design, or intent, was a conclusion to be drawn by the jury from the facts before them; in reference to which, a witness could not aid them by the expression of an opinion. — Gassenheimer v. State, 52 Ala. 313; Johnson v. State, 17 Ala. 618.
3. It is now too well settled, by numerous decisions of this court, to be controverted, that in all criminal prosecutions, whether of feloDy or misdemeanor, the accused may prove his good character, not only when a doubt exists on the other proof, but even to generate a doubt of his guilt. — Felix v. State, 18 Ala. 720; Harrison v. State, 37 Ala. 154; Dupree v. State, 33 Ala. 380; Hall v. State, 40 Ala. 698. There may be cases, in which the evidence against the accused would satj isfy the jury of guilt, if his character was unknown; but, that shown to be good, and that he had never indicated the particular wicked traits involved in the crime charged, would, perhaps, produce a reasonable doubt of guilt in the minds of the jury. So, there may be cases, in which the evidence of guilt is so clear and convincing, that no evidence of character can weaken its force. Character is a fact fit to be proved on behalf of the accused, on every criminal accusation; but its value, intrinsic or relative, will vary according to the proof to which it is opposed, and in connection with which it must be weighed and estimated by the jury. It does not shield from the consequences of a criminal act, proved to the satisfaction of the jury; though it may raise a reasonable doubt of the act having been done with the criminal intent.
We find no error in the instructions to the jury, to which exceptions were taken, nor in the other rulings of the court.
The judgment is affirmed.